           Case 1:17-cv-11365-MLW Document 81 Filed 10/15/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


PETER G. ANGELOS,                            )
                                             )
               Plaintiff,                    )
       v.                                    )
                                             )
TOKAI PHARMACEUTICALS, INC., JODIE POPE      )                   Case No. 17-cv-11365-MLW
MORRISON, LEE H. KALOWSKI, SETH L. HARRISON, )
TIMOTHY J. BARBERICH, DAVID A. KESSLER,      )
JOSEPH A. YANCHIK, III, BMO CAPITAL MARKETS )
CORP., STIFEL, NICOLAUS & COMPANY,           )
INCORPORATED, WILLIAM BLAIR & COMPANY,       )
L.L.C., and, JANNEY MONTGOMERY SCOTT LLC,    )
                                             )
               Defendants.                   )
                                             )

  MOTION OF TOKAI DEFENDANTS TO DISMISS FIRST AMENDED COMPLAINT

       Defendants Tokai Pharmaceuticals, Inc., Jodie Pope Morrison, Lee H. Kalowski, Seth L.

Harrison, Joseph A. Yanchik, III, Timothy J. Barberich, and David A. Kessler (collectively,

“Tokai Defendants”) hereby move to dismiss the First Amended Complaint of Plaintiff Peter G.

Angelos.

       In support of this motion, the Tokai Defendants adopt and incorporate by reference the

arguments set forth in Tokai Defendants’ Memorandum in support of their Motion to Dismiss,

filed on October 15, 2018.

       WHEREFORE, the Tokai Defendants respectfully request that the Court allow this Motion

and dismiss this action.
         Case 1:17-cv-11365-MLW Document 81 Filed 10/15/18 Page 2 of 3



Dated: October 15, 2018                          Respectfully submitted,

                                                 Tokai Pharmaceuticals, Inc., Jodie Pope
                                                 Morrison, Lee H. Kalowski, Seth L. Harrison,
                                                 Timothy J. Barberich, David A. Kessler, and
                                                 Joseph A. Yanchik, III,

                                                 By their attorneys,

                                                 CLEMENTS & PINEAULT, LLP

                                                 /s/ Michael J. Pineault
                                                 Michael J. Pineault (BBO No. 555314)
                                                 24 Federal Street, 3rd Floor
                                                 Boston, MA 02110
                                                 Telephone: (857) 445-0133
                                                 Facsimile: (857) 366-5404
                                                 Email: mpineault@clementspineault.com

                                                 WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation

                                                 /s/ Boris Feldman
                                                 Boris Feldman (admitted pro hac vice)
                                                 650 Page Mill Road
                                                 Palo Alto, CA 94304
                                                 Telephone (650) 493-9300
                                                 Facsimile: (650) 565-5100
                                                 Email: boris.feldman@wsgr.com




                             LOCAL RULE 7.1 CERTIFICATION

        In accordance with the requirements of Local Rule 7.1(a)(2), I hereby certify that counsel
for the Tokai Defendants conferred with counsel for the plaintiff concerning this motion. The
parties were not able to reach agreement.
                                                            /s/ Michael J. Pineault_______
                                                               Michael J. Pineault
         Case 1:17-cv-11365-MLW Document 81 Filed 10/15/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I, Michael J. Pineault, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants on October 15,
2018.

                                                      /s/ Michael J. Pineault
                                                         Michael J. Pineault
